FILED
                             NOT FOR PUBLICATION                            MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JULIO CESAR ARAUJO-QUINONEZ,                     No. 10-71225

               Petitioner,                       Agency No. A072-397-747

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Julio Cesar Araujo-Quinonez, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his second motion to reopen

deportation proceedings conducted in absentia. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, and review de novo questions of law. Garcia v. INS, 222 F.3d 1208, 1209

(9th Cir. 2000) (per curiam). We deny the petition for review.

       The agency did not abuse its discretion in denying Araujo-Quinonez’s

motion to reopen due to lack of notice where the record reflects that Araujo-

Quinonez’s counsel of record was served with the hearing notice. See id. (notice to

attorney of record constitutes notice to alien).

       The agency denied Araujo-Quinonez’s motion to reopen due to “exceptional

circumstances” as untimely. He failed to raise, and therefore waived, any

challenge to the agency’s denial of his motion to reopen on this basis. See Rizk v.

Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner waives an issue by

failing to raise it in the opening brief).

       Araujo-Quinonez’s contention regarding oral warnings fails because former

INA § 242(B)(e)(1), 8 U.S.C. § 1252b(e)(1) (1996), pertains to eligibility for relief,

not reopening.

       PETITION FOR REVIEW DENIED.




                                             2                                  10-71225